Fourth Court of Appeals
                                          San Antonio, Texas
                                                  July 14, 2015

                                             No. 04-15-00243-CV

                         IN RE RYDER INTEGRATED LOGISTICS, INC.
                            and Ryder Integrated Logistics of Texas, LLC


                                       Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

        On April 22, 2015, relators Ryder Integrated Logistics, Inc. and Ryder Integrated
Logistics of Texas, LLC filed a petition for a writ of mandamus. The court has considered
relator’s petition, the mandamus record, and the response and reply filed on behalf of the parties
and has determined that relators are not entitled to mandamus relief. Accordingly, the petition for
writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.

     The temporary stay of discovery previously issued by this court on May 21, 2015, is
LIFTED.


           It is so ORDERED on July 14, 2015.


                                                               _________________________________
                                                               Luz Elena D. Chapa, Justice




1
  This proceeding arises out of Cause No. 2010-CI-03779, styled Denise Molina and George Duzane, Co-
conservators of Rafael "Ralph" Molina and Rafael "Ralph" Molina v. Ryder Integrated Logistics, Inc.; Ryder
Integrated Logistics of Texas, LLC; and Ernesto Solis, Lucila Solis, Sonia Martin Solis, Elijah Angel Solis, and
Roberto Solis Jr., Legal Heirs of the Estate of Roberto Solis Sr., pending in the 166th Judicial District Court, Bexar
County, Texas, the Honorable John D. Gabriel Jr. presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle, Clerk